-_-_ FILED ____ EN']’ERED

IN THE UNITED STATES DISTRICT COURT -_._LOGGED ___REcElvED

_FOR THE DISTRICT OF MARYLAND

, JAN 1 0 2019

MICHAEL L. FISCHER, *
ctsm<,’li§.h§l“é?§$ cow
D[STRFCT OF MAFWLAND
Plaintiff * By
v * Civil Action No. ELH-l 9-009]
(Crim. Action No. ELH-l4-595)
UNITED STATES OF AMERICA, *
Defendant _ *
*=!==!=
MEMORANDUM

On January 9, 2019, the Court received correspondence from Michael Fischer alleging that
the Government failed to return “a 2012 TOShiba laptop, among other item(S).” ELH-19-0091,
ECF 1. The correspondence was docketed as a Motion for Return of Property.

Fischer states that the Government “stipulated in the plea agreement . . .-that all items
removed and taken by the Government during the search of [Fischerls] horne are to be retumed”
to Fischer or his Wife. Id. Fischer reports that his wife retrieved some of the property from the
Government, but when she inquired about additional property, the Government _was not able to
locate the property. Id. Fischer requests that the Court appoint counsel to assist him in having his
property returned. Id.

The Court has reviewed Fischer’s plea agreement, ELH-l4-595, ECF 61, and is unable to
flnd any reference to an agreement regarding the return of Fischer’s property. To aid the
Govemment in responding to his Motion, Fischer is directed to supplement his Motion by
identifying where the alleged agreement about his property can be found. He should also identify

all of the items at issue.

DEPUTY

Additionally, Fischer has failed to pay the filing feel or tile a Motion for Leave to Proceed

In Forma Pauperis. Before the case may proceed, he Will be required to correct the oversight

As to Fischer’s request for counsel, under § 1915(€)(1), a Court of the United States may
appoint an attorney to represent any person unable to afford counsel. It is unclear whether Fischer
is unable to afford counsel, but, even assuming that he cannot afford counsel, a federal district
court judge’s power to appoint counsel under 28 U.S.C. § 1915(e)(l) is discretionary, and may be
considered where an indigent claimant presents exceptional circumstances See Miller v. Simmons,
814 F.2d 962, 966 (4th Cir. 1987); Cook v. Bounds, 518 F.2d 779 (4th Cir. 1975); see also anch
v. Cole, 686 F.2d 264 (5th Cir. 1982). Exceptional circumstances exist where a “pro se litigant
has a colorable claim but lacks the capacity to present it.” Gordon v. Leeke, 574 F.2d 1147, 1153
(4th Cir. 1978).

The Court has carefully reviewed Fischer’s Motion and finds that he has demonstrated the
wherewithal to either articulate the legal and factual basis of his claims himself or secure
meaninng assistance in doing so. Therefore, no exceptional circumstances exist at this time that
would warrant the appointment of an attorney to represent Fischer under § 1915(e)(1).

Fischer’s request to appoint counsel is denied, without prejudice. Fischer is directed to

supplement his Motion as detailed above. A separate Order follows.

Date‘. January lO, 2019 /s
Ellen L. Hollander
United States District Judge

 

1 IfFischer elects to pay the full filing fee, the fee will be $400. If Fischer is granted leave
to proceed in forma pauperis and charged monthly payments under the PLRA the payments shall
not exceed $350.

